The motion for an order recalling the remittitur and the amendment thereof is denied as unnecessary. Our decision (270 N.Y. 143) provided that judgment upon reversal was directed in accordance with this opinion, with costs to the appellants payable out of the fund. The opinion dealt merely with the disposition of the Francis L. Hine fund, subject to the power of appointment; it did not disturb the accounting nor any of the costs and allowances made below. The final judgment as entered stands with the exception of this disposition of the amount remaining in the Francis L. Hine trust fund. This fund, or the amount left after the deductions of costs and allowances as heretofore granted, is to be disposed of in accordance with our decision. The costs, however, in this court are to the appellants, payable out of the fund.
Motion denied.